68 F.3d 461
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Vernon Ray ROBERTSON, Petitioner.
No. 95-8048.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 21, 1995.Decided:  October 13, 1995.

Vernon Ray Robertson, Petitioner Pro Se.
Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Vernon Ray Robertson petitions this court for mandamus relief ordering the district court to act on his 28 U.S.C. Sec. 2255 (1988) motion and other related motions.  The district court denied Petitioner's Sec. 2255 motion in an order entered July 27, 1995.  Therefore, his petition is moot;  he has received the relief requested from this court.  Accordingly, we deny leave to proceed in forma pauperis in this court and dismiss the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED